 Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 1 of 14 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

CHRISTOPHER GRAY,

       Plaintiff,

v.                                                            CASE NO.:

HOLLYWOOD EAST PEST CONTROL INC. d/b/a
PESTBEAR, a Florida profit corporation,
and ENGAGE PEO, LLC,
a Florida limited liability company,

       Defendant.
                                                         /

                        COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff, CHRISTOPHER GRAY

counsel, hereby files this Complaint against Defendants HOLLYWOOD EAST PEST CONTROL

INC. d/b/a PESTBEAR                                    , a Florida profit corporation, and ENGAGE

PEO, LLC,                               a Florida limited liability company, and in support of states

as follows:

                                 JURISDICTION AND VENUE

       1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331.

       2.       T                                                                               r the

Families First Coronavirus Response Act                      and Emergency Paid Sick Leave Act

              which are enforced through sections 15(a)(3), 16 and 17 of the Fair Labor Standards

      FLSA , 29 U.S.C. §§ 216-217. See 29 C.F.R. § 826.150.

       3.       Plaintiff is an individual who is over the age of eighteen.

       4.       Plaintiff resides in Seminole County, Florida.
 Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 2 of 14 PageID 2




       5.      Plaintiff performed work for the Defendants in Seminole County, Florida.

       6.      Defendants conduct business in Seminole County, Florida.

       7.      Venue is proper in the Orlando Division of the Middle District of Florida pursuant

to Local Rule 1.02(b)(2).

                                              PARTIES

       8.      Plaintiff was hired by Defendants PESTBEAR and ENGAGE on or about August

2019 as a Pest Control Technician.

       9.      At all relevant times, PESTBEAR was a Florida for Profit Corporation engaged in

business in Casselberry, Florida (Seminole County).

       10.     At all relevant times, ENGAGE was a Limited Liability Company engaged in

business in Casselberry Florida (Seminole County).

       11.     Defendants jointly own, operate, control, and manage a business which performs

pest control services.

       12.     Plaintiff was assigned by Defendants to work in Casselberry, Seminole County,

Florida.

       13.     Defendants PESTBEAR and ENGAGE have joined and combined to form and

constitute a joint employer and/or single enterprise by:

               (a)       performing related activities;

               (b)       exercising unified operation or common control over Plaintiff;

               (c)       operating for a common business purpose with respect to PESTBEAR;

               (d)       the degree of control ENGAGE and its employees demonstrate over

               PESTBEAR

               (e)       the degree of supervision ENGAGE has over the work of PESTBEAR;
Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 3 of 14 PageID 3




               (f)     Defendants PESTBEAR and ENGAGE jointly determine the pay rates or

               the methods of payment of PESTBEAR employees;

               (g)     Defendants PESTBEAR and ENGAGE, jointly and severally, have the right

               to hire, fire, or modify the employment conditions of PESTBEAR

               including Plaintiff;

               (h)     Defendants acted directly or indirectly in the interest of each other with

               respect to the Plaintiff;

               (i)     Defendants PESTBEAR and ENGAGE are associated with respect to the

               employment of Plaintiff,

               (f)     Defendants PESTBEAR and ENGAGE share control of Plaintiff

               employment and separation of employment, directly or indirectly.

      14.      Defendants PESTBEAR and ENGAGE            officers, directors and/or managers were

  ultimately in a position of authority over the business decisions that led to the FFCRA, EPSLA,

  and FLSA violations.

      15.      At all relevant times, Defendants PESTBEAR and ENGAGE jointly employed the

  Plaintiff.

                                  FACTUAL ALLEGATIONS


      16.      Congress enacted the FFCRA, in part, to safeguard employees impacted by the

COVID-19 pandemic                -19).

      17.      Defendant PESTBEAR is subject to the FFCRA.

      18.      Defendant ENGAGE is subject to the FFCRA.

      19.                                              EPSLA.

      20.      The EPSLA mandates covered employers to provide up to two (2) weeks of paid
 Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 4 of 14 PageID 4




sick leave and job protection for employees who, among other things, are (a) subject to a

governmental quarantine or isolation order related to COVID-19 or (b) advised by a health care

provider to quarantine or self-isolate due to concerns related to COVID-19.

       21.     Additionally, 29 C.F.R. § 826.150 prohibits employers from discharging,

disciplining, or discriminating against ant employee because employee took paid sick leave under

the EPSLA.

       22.     Likewise, an Employer is prohibited from discharging, disciplining, or

discriminating against any Employee because such Employee has filed any complaint or instituted

or caused to be instituted any proceeding, including an enforcement proceeding, under or related

to the EPSLA, or has testified or is about to testify in any such proceeding.

       23.     At all times relevant, Plaintiff was employed by Defendants as a Pest Control

Technician.

       24.     In early September 2020, Defendants assigned Plaintiff to work in a home where

the owner had contracted COVID-19.

       25.     Another resident informed Plaintiff that the owner had COVID-19.

       26.     On or around September 12, 2020, Plaintiff began to feel ill with flu-like symptoms.

       27.                                                                      with Plaintiff, fell ill

as well.

       28.     Plaintiff immediately informed his manager.

       29.

"If you claim COVID-19, we will replace you with someone that will work

       30.     On September 15, 2020, Plaintiff presented to True Health medical practice in

Sanford, Florida.
 Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 5 of 14 PageID 5




       31.      Based on his symptoms and those of his immediate family member, Plaintiff was

screened for COVID-19.

       32.      Plaintiff was instructed by True Health to follow CDC Guidelines.

       33.      Specifically, Plaintiff was instructed by True Health to self-isolate for 14 days.

       34.      Plaintiff immediately informed

instructions.

       35.      On September 21, 2020, Plaintiff texted Alfredo and asked whether he could return

to work while awaiting his tests results.

       36.                                                               See text messages attached

hereto as

       37.      On September 23, 2020, Plaintiff was informed that his test for COVID-19 was

negative. See Lab Report Results dated September 23, 2020 attached hereto as                    .

       38.      Plaintiff immediately informed Alfredo via text message. See

       39.      Alfredo informed Plaintiff to present to work the next day, September 24, 2020.

       40.      On September 24, 2020, Plaintiff presented to work and was told to go home until



       41.      Plaintiff was called to return to the office to sign a 90-day final warning because he

                      .

       42.      Plaintiff once again presented to work, for the second time, on September 24, 2020.

       43.      Alfredo handed Plaintiff a Warning Notice.

       44.      The Warning Notice alleged Plaintiff received his COVID-19 test results on

September 18, 2020 and failed to notify managers or return to work on September 21, 2020. It

further stated that as a result Plaintiff had taken 3 days of unapproved time from work. See
 Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 6 of 14 PageID 6




ENGAGE Worksite Employee Waning Notice dated September 24, 2020 attached hereto as



           45.   Upon reviewing the Warning Notice, Plaintiff explained it was incorrect.

           46.   Plaintiff then proceeded place a call to True Health, on speaker phone, while his

manager, Alfredo, was in the room.

           47.   The nurse who tended to               call confirmed to Alfredo that Plaintiff had

received his test results only a day before, on September 23, 2020.

           48.   Alfredo stepped away from the room and told Plaintiff he would call Branch

Manager, Toby Brinkley.

           49.   Alfredo came back and advised Plaintiff he was terminated.

           50.   Plaintiff was terminated for allegedly taking 3 days of unapproved time from work

                                               -isolate and failing to sign the Warning Notice dated

September 24, 2020.

           51.   However, Plaintiff received the results of his COVID-19 test on September 23,

2020.

           52.   Plaintiff did not receive the results of his COVID-19 test any earlier than September

23, 2020.

           53.             Lab Report Results were dated September 23, 2020. See

           54.   Additionally, Defendant refused to pay the Plaintiff wages from September 21,

2020 through                                                                                         -

isolate.

           55.                                                      FFCRA and EPSLA.
 Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 7 of 14 PageID 7




       56.     Defendant retaliated against Plaintiff in violation of his rights under FFCRA and

EPSLA.

                      COUNT I VIOLATION OF THE FFCRA/EPSL
                       (Defendants Hollywood East Pest Control, Inc.
                           d/b/a Pestbear and Engage PEO, LLC)

       57.     Plaintiff re-alleges and incorporates by reference the allegations in Paragraphs 1

through 56 above as if fully set forth herein.

       58.     The EPSLA requires employers to provide up to two weeks of paid sick leave and

job protection for employees who, among other things, are (a) subject to a governmental quarantine

or isolation order related to COVID-19 or (b) advised by a health care provider to quarantine or

self-isolate due to concerns related to COVID-19.

       59.     These paid leave provisions apply to leave taken between April 1, 2020, and

December 31, 2020.

       60.     Paid sick time under the EPSLA must be granted in addition to any pre-existing

paid leave benefits provided.

       61.     The EPSLA also prohibits employers from requiring employees to use or exhaust

their paid time off before availing themselves of paid leave under the Act.

       62.     Plaintiff was entitled to up to two weeks (or 80 hours) of paid sick leave pursuant

to the EPSLA because he was advised by a health care provider to self-isolate (and was required

to do so by governmental order) due to his COVID-19 diagnosis.

       63.     Yet, Defendants PESTBEAR and ENGAGE blatantly disregarded their obligations

under the EPSLA and refused to pay the Plaintiff for the dates of September 21, 2020 through

September 23, 2020.

       64.                                           requirements.
 Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 8 of 14 PageID 8




           65.    An Employer who fails to provide its Employee Paid Sick Leave under the EPSLA

is considered to have failed to pay the minimum wage as required by section 6 of the FLSA, 29

U.S.C. 206, and shall be subject to the enforcement provisions set forth in sections 16 and 17 of

the FLSA, 29 U.S.C. 216, 217.

           66.    Defendants PESTBEAR and ENGAGE
willful.

           67.    As a direct and proximate result of              violation of the EPSLA, Plaintiff

has been damaged.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                  a.      Grant a permanent injunction enjoining Defendants, their officers,

           successors, assigns, and all persons in active concert or participation with them, from

           engaging in any practice which violates the FFCRA or EPSLA;

                  b.      Order Defendants to make Plaintiff whole, by compensating Plaintiff for

           unpaid sick leave wages, lost wages and benefits, including front pay, back pay with

           prejudgment interest, liquidated damages, and other remuneration for physical and mental

           pain, anguish, pain and humiliation from being terminated due to the loss of his long-term

                                                                            leave;

                  c.                                                                 EPSLA;

                  d.      Award punitive damages; and

                  e.      Award any other relief this Honorable Court deems just and proper.

                        COUNT II RETALIATION UNDER THE FFCRA
                          (Defendants Hollywood East Pest Control, Inc.
                             d/b/a Pestbear and Engage PEO, LLC)

           68.    Plaintiff re-alleges and incorporates by reference the allegations in Paragraphs 1

through 56 above as if fully set forth herein.
 Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 9 of 14 PageID 9




       69.     The EPSLA prohibits employers from discharging or otherwise discriminating

against any employee because the employee took qualifying paid sick leave.

       70.     Plaintiff took qualifying sick leave due to COVID-19.

       71.                                         -19 was protected activity.

       72.                                           Defendants unlawfully terminated Plaintiff

after he took leave as a result of his COVID-19 diagnosis.

       73.     An Employer who discharges, disciplines, or discriminates against an Employee in

the manner described in subsection 29 CFR § 826.150 (a) is considered to have violated section

15(a)(3) of the FLSA, 29 U.S.C. 215(a)(3), and shall be subject to the enforcement provisions

relevant to such violations set forth in sections 16 and 17 of the FLSA, 29 U.S.C. 216, 217.

       74.     Defendants vi

       75.

       76.

employment action.

       77.     As a direct and proximate result of                  retaliation, Plaintiff suffered

damages.

       WHEREFORE, Plaintiff respectfully requests that the Court:

               a.     Grant a permanent injunction enjoining Defendants, their officers,

       successors, assigns, and all persons in active concert or participation with them, from

       engaging in any practice which violates the FFCRA or EPSLA;

               b.     Order Defendants to make Plaintiff whole, by compensating Plaintiff for lost

       wages and benefits, including front pay, back pay with prejudgment interest, liquidated

       damages, and other remuneration for physical and mental pain, anguish, pain and
Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 10 of 14 PageID 10




       humiliation from being terminated due to the loss of his long-term employment as a result

                                                   leave;

               c.                                                                   EPSLA;

               d.      Award punitive damages; and

               e.      Award any other relief this Honorable Court deems just and proper.

                                           JURY TRIAL

       Plaintiff hereby requests a trial by jury with respect to all claims so triable.



Respectfully submitted this 13th day of January, 2021.


                                               /s/ Carlos V. Leach
                                               Carlos V. Leach, Esq.
                                               Florida Bar No.: 0540021
                                               The Leach Firm, P.A.
                                               631 S. Orlando Avenue, Suite 300
                                               Winter Park, FL 32789
                                               Telephone: (407) 574-4999
                                               Facsimile: (833) 423-5864
                                               Email: cleach@theleachfirm.com
                                               Email: npacheco@theleachfirm.com

                                               Attorneys for Plaintiff
Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 11 of 14 PageID 11
Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 12 of 14 PageID 12
Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 13 of 14 PageID 13
Case 6:21-cv-00088-PGB-GJK Document 1 Filed 01/13/21 Page 14 of 14 PageID 14
